Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed on 04/22/2021 has been entered. Applicant’s amendments to the claims have overcome the claim objection, the 112(b) rejections, and the 112(d) rejections previously set forth in the Non-Final Office Action mailed 01/22/2021. Double patenting rejections still stand. Same grounds of rejection are presented. 

Status of Claims
Claims 8 and 19 have been canceled. Claims 6, 9, 17, and 20 have been amended. Claims 1-7, 9-18, and 20 are pending in the application, including independent claim 1.

Information Disclosure Statement
The information disclosure statement filed 10/21/2019 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed. It has been placed in the application file, but the information referred to therein has not been considered. 
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-34 of copending Application No. 16/343,445 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the copending application is obvious over the presently claimed invention.
The present claims require a process for producing a titanium alloy material comprising the reduction of TiCl4 by an input mixture with alloying element halides to produce Ti3+, then heating the mixture to reduce the Ti3+ to form Ti2+, and finally heating again to form a titanium alloy material. The copending claims meet all the limitations of the present claims.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-33 of copending Application No. 16/343,435 (reference application). Although the claims at issue are not identical, they are not patentably the copending application is obvious over the presently claimed invention.
The present claims require a process for producing a titanium alloy material comprising the reduction of TiCl4 by an input mixture with alloying element halides to produce Ti3+, then heating the mixture to reduce the Ti3+ to form Ti2+, and finally heating again to form a titanium alloy material. The copending claims meet all the limitations of the present claims.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-7, 12-18, and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Haidar (US-20130019717-A1, hereinafter Haidar).
Haidar teaches reactors and methods for forming titanium-aluminium based alloys and inter-metallic compounds ([0003]). Haidar teaches a reactor containing reactions between titanium tetrachloride, aluminium, and any other material required to form titanium-aluminium based alloys ([0027]).
Regarding claim 1, Haidar teaches an example reactor and method for producing Ti -6wt.% Al - 4wt.% V, commonly known as Ti64 ([0109]).

Haidar teaches the starting materials VCl3 powder and fine Al powder were first mixed ([0110], [0111]) which meets the claim limitation of the input mixture comprises aluminum, optionally, AlCl3, and, optionally, one or more alloying element halide.
Haidar teaches that TiCl4 is gradually added to the mixture and the mixture maintained at 137 °C, for several hours, and dried removing unreacted TiCl4 leaving a powder consisting substantially of, TiCl3, Al, VCl3, and AlCl3 ([0112]) which meets the claim limitation of introducing TiCl4 to the input mixture at the first reaction temperature such that substantially all of the Ti4+ in the TiCl4 is reduced to Ti3+ thereafter.
Haidar teaches a precursor mixture comprising subchlorides that includes Ti3+, wherein the subchlorides are reduced from TiCl4 via heating, and the subchlorides are in particular titanium trichloride ([0101]). Haidar also teaches in step (a) wherein the subchlorides are further reduced ([0058]). Haidar also teaches intermediate products TiCl2 (g) and TiCl2 that includes Ti2+ ([0112], [0105]) upon heating subchlorides, hence Ti2+ is present; therefore the teachings of Haidar reducing Ti3+ subchlorides via heating at a second temperature reads on intermediate Ti2+ present which meets the claim limitation of heating to a second reaction temperature such that substantially all of the Ti3+ is reduced to Ti2+ to form an intermediate mixture.
2 is a salt. Haidar teaches the subchlorides comprising Ti2+ is a titanium chloride, TiCl2, ([0105]) which meets the claim limitation of the intermediate mixture comprises a Ti2+ salt.
Haidar teaches that the intermediate mixture was heated to the temperature above 800 °C, there occurred a significant sublimation of titanium chloride species due to the presence of only a small amount of Al reactant, which resulted in a major dilution of the gaseous aluminium chloride by-products formed ([0115]). Haidar further teaches as the gaseous titanium chlorides and aluminium chlorides were driven towards the inlet of the reaction vessel, the gaseous titanium chlorides condensed and mixed with fresh reaction material that was moving toward the high temperature region and the amount of titanium in the reaction material was caused to increase, making it possible to form the low-aluminium titanium-aluminium alloy ([0115]). The examiner notes that Haidar is describing a disproportion reaction which meets the claim limitation of introducing the intermediate mixture into a reaction chamber at a disproportionation temperature reaction to form the titanium alloy material from the Ti2+ via a disproportionation reaction.
Regarding claim 2, Haidar teaches all of the limitations as set forth above. Haidar also teaches the starting materials VCl3 powder and fine Al powder were first mixed ([0110], [0111]) which meets the claim limitation of the input mixture includes a mixture of some or all alloy elements to achieve a desired chemistry in the titanium alloy material.
Regarding claim 3, Haidar teaches all of the limitations as set forth above. Haidar also teaches using the starting materials Al powder and VCl3 were first mixed with AlCl3 ([0111]) which meets the claim limitation of the input mixture comprises a plurality of particles, wherein 3, and, optionally, one or more alloying element halide.
Regarding claim 4, Haidar teaches all of the limitations as set forth above. Haidar also teaches then the mixture was maintained at a temperature below 137 °C for several hours ([0112]) which meets the claim limitation of the first reaction temperature is about 110 C to about 200 C.
Regarding claim 5, Haidar teaches all of the limitations as set forth above. Haidar also teaches following the 137 °C treatment that the powder of intermediate products was first moved slowly in the vessel from a temperature of about 200 °C to about 500 °C ([0114]) which meets the claim limitation of the second reaction temperature is about 180 C to about 500 C.
Regarding claim 6, Haidar teaches all of the limitations as set forth above. Haidar also teaches that the alloy Ti-6 wt.% Al-4 wt.% V is produced using a starting materials of liquid TiCl4 and solids of VCl3 powder and fine Al powder ([0110]) which meets the claim limitation of TiCl4 is added as a liquid and the input mixture substantially remains a solid at the first reaction temperature.
Regarding claim 7, Haidar teaches all of the limitations as set forth above. Haidar also teaches the mixture is heated from a first temperature to a second temperature to reducing the Ti4+ in the TiCl4 to form Ti2+ ([0112]-[0114]). Haidar also teaches the reaction mixture is rapidly heated to a second temperature, either in the same reaction zone or a different reaction zone wherein some embodiments, this may be achieved by rapidly moving the reaction mixture from one section of the vessel to another ([0103]) which meets the claim limitation of reducing the Ti4+ in the TiCl4 to form Ti2+ is performed sequentially in zones of a common reactor. 
claim 12, Haidar teaches all of the limitations as set forth above. Haidar also teaches from a temperature of about 200 °C to about 500 °C ([0114]).  After this the second temperate, Haidar teaches intermediate products TiCl2(g) and TiCl2 that includes Ti2+ ([0112], [0105]) in some embodiments, the titanium tetrachloride may be reduced by heating it with aluminium to a temperature for a time sufficient to form the titanium subchlorides ([0033]). Haidar teaches by controlling the reaction kinetics it is possible to control the reduction of titanium tetrachloride (which is a highly exothermic reaction that can relatively easily become uncontrolled and result in the formation of lumps of aluminium powder and/or products containing multiple phases of titanium aluminides which are often of low quality) such that a reproducible mixture of products can be obtained ([0033]). Additionally Haidar teaches the titanium subchlorides in the precursor mixture may be provided by reducing titanium tetrachloride with aluminium in a preliminary reaction to form titanium subchlorides. Advantageously, if aluminium is used as the reductant in this step, purification steps are not required because aluminium will not contaminate the final product ([0059]). By Haidar teaching controlling the reaction at the second temperature the intermediate products are free of lumping of aluminium such that a reproducible mixture of products can be obtained which meets the claim limitation of the intermediate mixture contains dissolved Al in the Ti2+ salt, but is substantially free of any particles of Al metal.
Regarding claim 13, Haidar teaches all of the limitations as set forth above. Haidar also teaches at the end of reduction step the resulting solid precursor material is of TiCl2,3 – Al -- AlCl3 ([0087]). Examiner notes AlCl3 and TiCl3 are metal halides. The teaching of Haidar meets 2+ is in the form of TiCl2 complexed with metal halide(s).
Regarding claim 14, Haidar teaches all of the limitations as set forth above. Haidar also teaches the disproportionation reaction TiCl2+(0.666+x)Al [Wingdings font/0xE0] Ti--Alx+0.666AlCl3 between temperature of 200 °C and 1300 °C ([0004]). Haidar also teaches whilst it will depends on the composition of the precursor and reaction mixtures, in some embodiments, the second temperature may be in the range of about 750 °C to about 900 °C, for example about 800 °C or about 850 °C ([0029]). Exposing the mixture in the reactor to the second temperature by the teaching of Haidar would meet the claim limitation of the intermediate mixture comprising Ti2+ is maintained at the disproportionation reaction temperature until substantially all of the Ti2+ is reacted.
Regarding claim 15, Haidar teaches all of the limitations as set forth above. Haidar also teaches the disproportionation reaction TiCl2+(0.666+x)Al [Wingdings font/0xE0] Ti--Alx+0.666AlCl3 ([0004]). Haidar also teaches that at 1000 °C a solid solution of Ti--Al with a low Al content is present and once cooled, this material would become the low-aluminium titanium-aluminium alloy ([0077]). The 1000 °C disproportionation reaction temperature of Haidar meets the claim limitation of the disproportionation reaction temperature is about 250 C or higher.
Regarding claim 16, Haidar teaches all of the limitations as set forth above. Haidar also teaches the titanium alloy is produced in powder form, which is more versatile for the manufacture of titanium-aluminium alloy products ([0097]) which fully meets the claim limitation of processing the titanium alloy powder for direct consolidation, additive manufacturing, bulk melting, or spheroidization.
claim 17, Haidar teaches all of the limitations as set forth above. Haidar also teaches the residence time of the reaction mixture in the respective sections of the reactor can be determined by factors known to those skilled in the art, and will depend on the composition, properties of the reactants, and desired end products with more heat required and the material needs to remain longer at 1000 °C to minimize the chlorine content in the resultant alloy ([0108]) which meets the claim limitation of high temperature processing the titanium alloy material at a processing temperature to purify the Ti alloy by removing residual halides and/or allowing diffusion to reduce composition gradients.
Regarding claim 18, Haidar teaches all of the limitations as set forth above. Haidar also teaches the disproportionation reaction TiCl2+(0.666+x)Al [Wingdings font/0xE0] Ti--Alx+0.666AlCl3 between temperature of 200 °C and 1300 °C ([0004]). Haidar teaches the residence time of the reaction mixture in the respective sections of the reactor can be determined by factors known to those skilled in the art, and will depend on the composition, properties of the reactants, and desired end products with more heat required and the material needs to remain longer at 1000 °C to minimize the chlorine content in the resultant alloy ([0108]).  Examiner notes the 1000 °C high temperature process is within the disproportionation reaction temperature range taught by Haidar which fully meets the claim limitation of the high temperature processing also continues disproportionation reactions to produce Ti alloy from any residual Ti+. 
Regarding claim 20, Haidar teaches all of the limitations as set forth above. Haidar also teaches use of alloying element chlorides VCl3 and AlCl3 ([0112]) which fully meets the claim limitation of wherein the halide of the one or more alloying element halide is chloride.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Haidar as applied and further in view of Haidar (US-20110091350-A1, hereinafter Haidar-2).
Regarding claim 9, Haidar teaches all of the limitations as set forth above. Haidar also teaches following a 137 °C treatment that the powder of intermediate products was first moved slowly to a second temperature in the initial vessel from a temperature of about 200 °C to about 500 °C ([0114]). Haidar discloses, following this second temperature, moving materials from an intermediate section of the reactor that is maintained at the temperature at which accretion can occur ([0006]). Haidar does not disclose the structure of this intermediate section.
Haidar2 teaches a similar reactor method as Haidar ([0006]-[0061]). Haidar2 also teaches the reactor typically further comprises transferring from the first section to the second section (i.e. via the intermediate section) ([0089]).  Haidar2 teaches as the temperature in the intermediate section is cooler, any gaseous titanium chloride will tend to condense in that section ([0093]) and in particular quenching gaseous titanium subchlorides entering the intermediate section ([0102]). Examiner notes the quenching of gaseous state results in a liquid or solid state. Additionally an intermediate section can act as a storage vessel between two different sections of a reactor.  

A person of ordinary skill in the art would have been motivated to combine the prior art to achieve the claimed invention before the date of filling by adding the intermediate section of Haidar2 to Haidar for collecting condensed titanium subchlorides in the liquid or solid form. 
There would have been a reasonable expectation of success by combing Haidar2 and Haidar to create a modified Haidar with an intermediate section acting as a storage vessel to collect the intermediate mixture as a solid or liquid after having been heated to a second reaction temperature
Regarding claim 10, modified Haidar teaches all of the limitations as set forth above. 
Haidar is silent on the temperature of the intermediate section. Haidar2 teaches the intermediate section is cooler, any gaseous titanium chloride will tend to condense in that section ([0093]) and has an intermediate temperature between about 300 °C and about 800 °C ([0098]) which overlaps the claimed range wherein the storage vessel has a storage temperature that is about 170 °C to about 500 °C.
While Haidar does not explicitly disclose the exact ranges as set forth above, it would have been obvious to one having ordinary skill in the art at the application filing date to have selected the overlapping portions of the taught ranges by Hairdar2 with a reasonable expectation that titanium chloride condense would be achieved successfully.
claim 11, modified Haidar teaches all of the limitations as set forth above. Haidar also teaches product was collected in small samples every few minutes and analyzed ([0116]) and in some embodiments, the source(s) of the additional element(s) may be introduced at a different processing stage ([0089]) which meets the claim limitation of measuring the composition of the intermediate mixture; and adjusting the composition of the intermediate mixture by adding at least one alloying element.
Response to Arguments
Applicant's arguments filed 04/22/2021, with respect to the Haidar reference for §102 and §103 rejections have been fully considered but they are not persuasive.
Responses to each point are presented below. 
Haidar completely fails to teach or even suggest heating the second intermediate mixture to a third reaction temperature such that the Ti2+ forms the titanium alloy material via a disproportionation reaction.
While Haidar does not explicitly teach “a disproportionation reaction,” Haidar teaches redox of TiCl4 and discloses an intermediate product TiCl2 ([0105]), which reads on Ti2+ being formed at a disproportionation reaction temperature. Haidar teaches redox of TiCl4 to elemental Ti combined with Al and element chlorides ([0109]-[0117]), which constitutes making a titanium alloy as in instant claim 1.    
Haidar completely fails to teach a stepped reaction that:
reduces TiCl4 to Ti3+ at a first reaction temperature,
4 is gradually added to the mixture and the mixture maintained at 137 °C, for several hours, and dried removing unreacted TiCl4 leaving a powder consisting substantially of, TiCl3, Al, VCl3, and AlCl3 ([0112]) which is a reduction of Ti4+ to Ti3+. 
reduces the Ti3+ at a second reaction temperature to form an intermediate mixture that includes to a Ti2+ salt
Haidar teaches a precursor mixture comprising subchlorides that includes Ti3+, wherein the subchlorides are reduced from TiCl4 via heating, and the subchlorides are in particular titanium trichloride ([0101]). Haidar also teaches in step (a) wherein the subchlorides are further reduced ([0058]). Haidar also teaches intermediate products TiCl2 (g) and TiCl2 that includes Ti2+ ([0112], [0105]) which is a reduction of Ti3+ to Ti2+.
utilizes a disproportionation temperature reaction form the Ti alloy material from the Ti2+.
Haidar teaches as the temperature of the reactants increased above 800° C the gaseous titanium chlorides (including Ti2+) and aluminium chlorides were driven towards the inlet of the reaction vessel, the gaseous titanium chlorides condensed and mixed with fresh reaction material that was moving toward the high temperature region and the amount of titanium in the reaction material was caused to increase, making it possible to form the low-aluminium titanium-aluminium alloy ([0115]) which is a reaction to form Ti alloy from Ti2+.
Hence, Haidar teaches a stepped reaction which reduces TiCl4 to form a Ti alloy and includes a disproportionation reaction. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW M CHEUNG whose telephone number is (571)272-8003.  The examiner can normally be reached on Monday-Fridays 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/A.M.C./             Examiner, Art Unit 1734                                                                                                                                                                                           
/CHRISTOPHER S KESSLER/             Examiner, Art Unit 1734